      Case 7:17-cv-00486-RSB Document 90 Filed 04/04/19 Page 1 of 3 Pageid#: 417




                                           IN THE UNITED STATES DISTRICT COURT
                                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                                        ROANOKE DIVISION

 CLAAS FINANCIAL SERVICES LLC,



 V.


 JUSTICE
            PLAINTIFF/JUDGMENT CREDITOR,




                 FARMS OF NORTH CAROLINA, LLC,

            DEFENDANT/JUDGMENT DEBTOR.
                                                                          "‘




                                                                          *


                                                                          *


                                                                          x.
                                                                                    CASE No.2       W
      >'<         7':        7':     9c            9:     9:        2':        7E      *           9:    3':         7’:        >1:




                                     AFFIDAVIT OF SERVICE BY MAILING

            1,   Meg Nicholls,     testify to the facts        and matters     set forth herein:


            1.          I   am a paralegal    at    Friedberg PC, counsel for plaintiff       CLAAS      Financial Services


LLC.

            2.          On April   3,     2019, pursuant to an Order           Withdrawing Garnishment Summons
[Dkt. 88],       I   served copies of the Order Withdrawing Garnishment                    Summons      [Dkt. 88]      on the

following garnishees separately via ﬁrst-class mail, postage prepaid, addressed                                to:



                        BB&T, Branch Banking    and Trust Company of Virginia
                        c/o R. Matthew Hall, Registered Agent
                        4701 Cox Road, Suite 285
                        Glen Allen, VA 23060




Jeremy  S. Friedberg, VSB No. 40228

Gordon S. Young, VSB No. 68822
F riedberg PC
10045 Red Run Boulevard, Suite 160
Baltimore, Maryland 21 117
(410) 581-7400
(410) 581-7410 (facsimile)
jeremy@friedberg.legal
gordon.young@friedberg.legal


Attorneys for     CLAAS F inancial Services LLC
Case 7:17-cv-00486-RSB Document 90 Filed 04/04/19 Page 2 of 3 Pageid#: 418



          Smithﬁeld F oods,        Inc.
          c/o   CT   Corporation System, Registered Agent
          4701 Cox Road, Suite 285
          Glen Allen, VA 23060

          Perdue F arms,    Inc.
          c/o   CT   Corporation System
          4701 Cox Rd., Ste. 285
          Glen Allen, VA 23 060

          JP    Morgan Chase Bank, National Association
          c/oCT Corporation System
          4701 Cox Rd., Ste. 285
          Glen Allen, VA 23 060

          Merrill Lynch, Pierce, Fenner       & Smith, Inc.
          0/0 CT Corporation System
          4701 Cox Rd., Ste. 285
          Glen Allen, VA 23060

          Premier Bank,     Inc.
          c/oShanna Ragland, Branch Manager
          320 N. First St, PO. Box 26823
          Richmond, VA 23219

          Wells Fargo Bank, National Association
         c/o Corporation Service Corp.
          100 Shockoe     Slip, 2nd   Floor
         Richmond,      VA 23219
         The Scoular Company
         c/o    CT   Corporation System
         4701 Cox Rd., Ste. 285
         Glen Allen, VA 23060

         CA. Perry & Son, Inc.
         c/o CT Corporation System
         4701 Cox Rd., Ste. 285
         Glen Allen, VA 23060

         Pilgrim’s Pride Corporation
         c/o Corporation Service Corp.
         100 Shockoe      Slip,
                                  2nd Floor

         Richmond,      VA 23219.
  Case 7:17-cv-00486-RSB Document 90 Filed 04/04/19 Page 3 of 3 Pageid#: 419



          I   SOLEMNLY AFFIRM under the penalties of perjury that the contents of the foregoing

afﬁdavit are true and correct.




Date: April 4,       2019


                                                    ’h        M
                                                   Meg Na‘loils,
                                                   Friedberg PC
                                                                   Paralegal


                                                   10045 Red Run Boulevard, Suite 160
                                                   Baltimore, Maryland 211 17
                                                   (410) 581—7400
                                                   (410) 581-7410 (facsimile)




                                      CERTIFICATE OF SERVICE

          I   HEREBY CERTIFY that on this   4_th
                                                   day of April, 2019, a copy of the foregoing was
served via ﬁrst-class mail, postage prepaid, and, if the recipients are properly registered, via the
Court’s   CM/ECF        system, on:


Aaron B. Houchens, Esq.
Aaron B. Houchens, PC.
111 East      Main   Street
PO Box  1250
Salem, VA 24153.


                                                        WWW
                                               Meg Nichélls,       Paralegal
